MEMORANDUM **
Vincent Muljadi, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of fact, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.2009), and we deny the petition for review.
Substantial evidence supports the agency’s findings that the assault Muljadi suffered was not committed by the government or persons the government was unable or unwilling to control, see Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.2005), and that the other harm Muljadi suffered in Indonesia did not rise to the level of past persecution, see Wakkary, 558 F.3d at 1059-60. Substantial evidence further supports the agency’s finding that Muljadi failed to establish eligibility for withholding of removal because, even as a member of a disfavored group, he failed to demonstrate a clear probability of future persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003). To the extent Muljadi contends he is eligible for withholding of removal as a result of a pattern or practice of persecution, substantial evidence supports the agency’s contrary finding. See Wakkary, 558 F.3d at 1060-62.
We deny Muljadi’s motion to remand in light of Wakkary.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.